Appellant's action in the court below was one for damages, brought under paragraph (a) of section 15 of the Occupational Diseases act for certain alleged violations of section 1 of the same act. (Laws of 1911, p. 330; Smith's Stat. 1933, p. 1401; Cahill's Stat. 1933, p. 1375.) Motions to dismiss were filed by the various defendants upon many different grounds, among them being the contention that section 1 of the act above mentioned contravenes the constitution of this State. The trial court agreed with this contention and sustained all of the motions to dismiss. This appeal from a judgment entered in accordance with the court's ruling on the motions to dismiss comes directly to this court upon constitutional grounds.
Section 1 of the Occupational Diseases act was held to be unconstitutional in the cases of Parks v. Libby-Owens-FordGlass Co. 360 Ill. 130, Boshuizen v. Thompson  *Page 422 Taylor Co. 360 id. 160, Vallat v. Radium Dial Co. 360 id. 407, and Novarro v. Illinois Steel Co. 360 id. 483. The judgment of the circuit court is in accordance with our holdings in these cases, and there appears to be no reason for re-examining the question. That judgment will therefore be affirmed.
Judgment affirmed.